Citation Nr: 9913929	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-01 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Whether a claim of service connection for a low back 
disability is well grounded.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a facial scar.

4.  Entitlement to service connection for a pilonidal cyst.

5.  Entitlement to service connection for frostbite of the 
right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from June 1980 to June 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 RO rating decision that denied 
the veteran's claims of service connection for PTSD, facial 
scar, pilonidal cyst and frostbite of the right hand.  Also 
in this decision the RO determined that the veteran's claim 
of service connection for a low back disability was not well 
grounded.

The issues of service connection for PTSD and residuals of 
frostbite of the right hand are being deferred pending the 
completion being sought in the remand order below.


FINDINGS OF FACT

1.  The veteran's claim of service connection for a low back 
disability is plausible.

2.  The veteran's forehead scar pre-existed service and did 
not undergo a worsening in service.

3.  The veteran has not submitted competent evidence of a 
plausible claim of service connection for a pilonidal cyst.


CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for a low back 
disability is well grounded.  38 U.S.C.A. §§ 1131, 5107(a), 
7104 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  A forehead scar was neither incurred in nor aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303.

3.  The veteran's claim of service connection for a pilonidal 
cyst is not well grounded.  38 U.S.C.A. §§ 1131, 5107(a), 
7104 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's December 1979 pre-enlistment examination report 
shows that he had normal psychiatric and spine evaluations.  
It is also noted on a December 1979 Report of Medical History 
that he had no psychiatric problems.  

At the time of the veteran's entrance into service, in June 
1980, a notation was added to his December 1979 pre-
enlistment examination report.  According to this notation, 
the veteran had a new scar on his forehead that measured one 
and a half inches.  It was noted that the cut had required 11 
stitches. 

In September 1981 the veteran was seen at a medical facility 
for right flank pain.  The service medical record shows that 
he fell off a chair the day before while changing a light 
bulb and hit the left side of his back.  Findings revealed a 
right back abrasion with contusion.  There was no 
costovertebral tenderness, no rib abnormalities or pain and 
no bony tenderness.  There was soft tissue tenderness on the 
left back below the rib margin.  The veteran was assessed as 
having a contusion.  He was given Tylenol #3 for pain and was 
assigned to limited duty for three days.

A September 1982 service medical record shows that the 
veteran had been sprayed in the face with a substance thought 
to be mace.  He was diagnosed as having first and second 
degree burns of the face.

In April 1983 the veteran was seen at a medical facility for 
possible hives.  According to the treatment record, he broke 
out in welts on his arms, face and neck while sleeping in a 
down filled sleeping bag.  He was diagnosed as having 
urticaria.

The report of the veteran's separation examination, if 
conducted, is not of record.  

Private medical records show that in March 1985 the veteran 
was hospitalized overnight for a pilonidal cyst of the low 
back.  While hospitalized, he underwent excision and 
marsupialization of the pilonidal cyst.  Hospital notes show 
that he 
had undergone incision and drainage of the pilonidal with 
local anesthesia on two prior occasions.  A March 1985 
pathological report contains a diagnosis of pilonidal sinus 
with acute and chronic inflammation and foreign body reaction 
to hair. 

In December 1993 the veteran was seen at a VA medical 
facility complaining of a two year history of a lump on his 
upper back that had been painful for one year.  He was 
diagnosed as having an infected epidermoid cyst on his back.

In December 1995 the veteran filed a claim of service 
connection for a pilonidal cyst, a back disability and facial 
scars.

A June 1996 VA examination report notes that the veteran had 
a history of pilonidal cyst which had been excised in March 
1985.  In this regard, the veteran complained of occasional 
numbness at the incision site.  The report also notes that 
the veteran had a back injury in service with chronic back 
pain ever since.  It further notes that he used to work in 
the flooring business, but had not worked since the previous 
year due to a knee injury.  The veteran was diagnosed as 
having chronic low back pain status post fall in the military 
and status post pilonidal cyst excision and multiple 
hospitalizations March 1985.

At a June 1996 VA orthopedic examination, the veteran said 
that the only scar that gave him any difficulty was a scar on 
his left forehead that he had prior to service, but which 
caused him some pain when he wore a helmet.  The veteran was 
not given a diagnosis with respect to this scar and there are 
no findings in this regard.  The veteran also reported a back 
injury in service with back pain on and off ever since.  He 
was diagnosed as having chronic low back strain.

In an August 1996 rating decision, the RO denied the 
veteran's claim of service connection for a facial scar and a 
pilonidal cyst.  The RO also found that his claim of service 
connection for a low back disability was not well grounded.

At a hearing at the RO in April 1997, the veteran testified 
that he found out about the pilonidal cyst at a VA medical 
facility following service.  He said that he had talked with 
people who said that these cysts are caused by "sitting and 
dirt getting up inside the back or in that area" and that 
"that's all [he]did in the service."  He said that the cyst 
was removed at a private hospital in 1985.  He said that he 
had a residual scar and numbness of the spine.  In regard to 
his facial scar, the veteran said that he had the scar prior 
to service, but that his helmet dug into the scar.  He said 
that this made the scar bigger and more noticeable, but the 
scar was not painful.  With respect to his back, the veteran 
said that he experienced stiffness and pain following his 
back injury in service.  He also said that he had been a car 
accident a few years earlier and reaggravated his back.  He 
said that he had been treated by a private physician in Hyde 
Park following the accident, but he could not remember the 
physician's name.  He said that he would get these private 
treatment records or furnish a release for the VA to obtain 
them. 


II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claims of service connection for a 
low back disability, pilonidal cyst, and a facial scar are 
well grounded.  In order for him to meet this burden, he must 
submit evidence sufficient to justify a belief that his 
claims are plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  VA's duty to assist the 
veteran in developing the pertinent facts of his claim does 
not arise until after he has met his initial burden of 
submitting a well grounded claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).

A well grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Low Back Disability

The veteran's service medical records show that he was 
treated for a contusion of the low back in September 1981 
after falling off of a chair.  In June 1996, he underwent two 
VA examinations and was diagnosed as having chronic low back 
strain and chronic back pain status post fall in the military 
in 1982.  Subsequently, in April 1997, the veteran testified 
at a local hearing that he continued to experience tightness 
and pain following the injury in service.  This evidence is 
sufficient to well grounded the veteran's claim of service 
connection for a low back disability.  Caluza, supra.  
However, for the reasons set forth in the remand below, 
additional development is warranted in compliance with VA's 
duty to assist the veteran with this well grounded claim.  
38 U.S.C.A. § 5107(a).

Facial Scar

The veteran's claim of service connection for a facial scar 
is well-grounded within the meaning of 38 U.S.C.A. § 5107(a), 
meaning that it is not inherently implausible.  Relevant 
evidence has been properly developed, and no further 
assistance to the veteran is required to comply with the duty 
to assist.  Id.

The veteran's enlistment examination report shows that he had 
a new scar on his forehead that was one and a half inches 
long.  

The notation of a scar on the veteran's forehead at the time 
of his entrance into service, in addition to his own 
statements that he had this scar when he entered service, is 
sufficient evidence to establish that the scar pre-exisited 
service.  Verdon v. Brown, 8 Vet, App. 529, 535 (1996).  The 
question thus becomes whether the veteran's forehead scar was 
aggravated by service.

In order for the presumption of aggravation to attach, i.e., 
that the scar increased in severity in service, there must be 
evidence of a worsening of the scar beyond the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Since the 
veteran's service medical records are devoid of any 
complaints or treatment regarding the forehead scar (other 
than what was noted at the enlistment examination), there is 
no inservice evidence that the scar worsened.  In 1997 the 
veteran testified that he had gone to the medics in service 
complaining of headaches and believed that this was a result 
of his scar.  However, there are no service medical records 
on file documenting such treatment.  Even assuming arguendo 
that the veteran did seek medical attention as a result of 
his scar, temporary or intermittent flare-ups during service 
of a preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

While service medical records show that the veteran suffered 
first and second degree burns to his face in September 1982 
from a sprayed substance, and had urticaria affecting his 
face in April 1983, these records contain no reference to the 
veteran's forehead scar.  Similarly, postservice medical 
evidence does not show that the veteran's forehead scar 
worsened in service, nor does it show that he currently 
experiences problems with this scar.  At an orthopedic 
examination in June 1996, the veteran said that the scar on 
his forehead caused him some pain in service from wearing a 
helmet.  However, he did not report having any current 
symptomatology from this scar and the examiner did not report 
any findings in regard to this scar.  While the veteran 
subsequently asserted at the 1997 hearing that although not 
painful, the scar did not completely heal and was bigger and 
more noticeable after service, there is no objective medical 
evidence to show such a worsening and when examined in June 
1996 no current complaints were reported.  While the veteran 
asserts that the scar is worse, no objective evidence of any 
kind has been presented to substantiate these assertions.  
There is simply no objective evidence in this case, either 
during or after service, which shows that the veteran's scar 
worsened in service.

In view of the absence of medical or other competent evidence 
establishing that the veteran's pre-existing forehead scar 
worsened in service, this condition cannot be presumed to 
have been aggravated by service.  § 3.306(a).  Consequently, 
the veteran's claim of service connection for a forehead scar 
must be denied.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b).



Pilonidal Cyst

The veteran's service medical records do not show treatment 
for a pilonidal cyst, nor is he claiming as much.  Rather, he 
claims that he first sought medical attention for this cyst 
at a VA medical facility in 1983 or 1984.  Postservice 
private medical records in 1985 show that he underwent 
excision of a pilonidal cyst of the lower back.  They also 
show that he had undergone incision and drainage of this cyst 
on two prior occasions.

The above-noted evidence is insufficient to establish a well 
grounded claim of service connection for a pilonidal cyst.  
This is so in view of the lack of evidence of such a cyst in 
service, or of a medical opinion linking the cyst found after 
service, to service.  Caluza, supra.  Although the veteran 
asserts that the cyst is related to service based on the fact 
that people have told him that such cysts are caused by 
"sitting and dirt", this type of opinion does not 
constitute competent medical evidence since, as a layman, he 
has no competence to opine as to the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

Inasmuch as the veteran has not submitted competent evidence 
of the incurrence or aggravation of a pilonidal cyst in 
service, or of a nexus between the postservice pilonidal cyst 
and service, his claim of service connection for this 
disability is not well grounded and must be denied.  
38 U.S.C.A. § 5107(a).


ORDER

The veteran's claim of service connection for a low back 
disability is well grounded; as such, the appeal is allowed 
subject to further action as discussed herein below.

The veteran's claim of service connection for a forehead scar 
is denied.

The veteran's claim of service connection for a pilonidal 
cyst is denied, as not well grounded.


REMAND

Low Back Disability

The veteran's presentation of a well grounded claim of 
service connection for a low back disability as discussed in 
the decision above invokes upon VA the duty to assist him in 
developing the facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a).  

Additional development in this matter requires that another 
attempt be made to retrieve all medical records regarding 
treatment for the veteran's low back following service.  In 
this regard, the veteran testified in 1997 that the first 
time he was treated for back problems after service was about 
three years earlier.  He said that at that time he had been 
involved in a car accident which reaggravated his back.  He 
also said that he could remember at that time the name of the 
private physician who treated him for his back following the 
car accident, but that he would get the treatment records or 
submit a release for the VA to obtain them.  No such records 
have been received by the RO.  Before a medical opinion can 
be obtained regarding an etiological relationship between the 
veteran's current back disability and service, the veteran's 
claims file should be as complete as possible.  Accordingly, 
the veteran should be asked to submit these private medical 
records, or to provide sufficient information that would 
allow the RO to obtain these records.  See 38 C.F.R. § 3.159.  
Thereafter, he should be afforded another orthopedic 
examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Although the veteran was diagnosed as having chronic low back 
pain status post fall in the military in 1982, this diagnosis 
was based on an incomplete record since there were no records 
on file at the time of the postservice back injury that the 
veteran testified to in 1997.


PTSD

The veteran contends that he has PTSD as a result of a near 
drowning incident during a training exercise in service.  He 
also attributes this disability to a plane accident that 
killed several members of his battalion.  In regard to this 
latter stressor, the veteran said that while training for a 
desert rescue operation in 1981, a C-130 aircraft that was in 
front of his aircraft crashed and caught on fire, killing the 
commanding officer, the battalion doctor who had provided him 
with medical care, and five others.  He said that the mission 
was thereafter aborted and his plane was turned back.  He 
said that while he did not see the crash, all he could think 
of upon hearing the news was that his plane should have 
landed so that he could help the people in the burning plane 
instead of just leaving them to die.  In support of this 
stressor, the veteran submitted a remembrance document from 
the 2nd Battalion, 75th Infantry Regiment, Ranger Airborne 
noting the occurrence of a tragic accident that took the 
lives of six individuals from the Ranger Battalion.  In 
addition, the United States Armed Services Center for 
Research of Unit Records (USASCRUR) was able to confirm that 
a C-130H had landed short of a runway, skidded and caught 
fire killing seven passengers.  Although the USACRUR was not 
able to provide the unit assignments of the deceased 
passengers, six of the seven names provided by the USACRUR 
matched those names listed on the remembrance document of the 
2nd Bn, 75th Inf.  

This above-noted evidence sufficiently corroborates the 
veteran's stressor that several members of his battalion were 
killed in a plane accident while performing an exercise 
mission in September 1981.  In regard to the alleged stressor 
of almost drowning, the USACRUR did not provide any 
information concerning this incident.  However, the veteran 
did provide the RO with the names of two fellow servicemen 
who witnessed this incident, one of whom was serving out of 
the country at the time.  Based on this information, the 
veteran should be given the opportunity to have these two 
witnesses corroborate the incident. 

In a January 1996 psychological report, the examiner noted 
that the veteran had symptoms consistent with PTSD.  He also 
noted that the veteran had seen several military battalion 
leaders killed in a plane crash and that he had almost 
drowned while attached to his gun.  In June 1996, the veteran 
attended a VA psychiatric examination where he was diagnosed 
as having severe PTSD features.  At this examination the 
veteran reported the stressor of the plane crash and of 
having been in church with the families of the fallen 
soldiers.  He also reported that following the accident the 
battalion literally did nothing but grieve.  VA outpatient 
records from the veteran's psychotherapist and psychiatrist 
in February 1997 contain diagnoses of PTSD.  In these records 
the examiners relay the veteran's stressors of witnessing a 
plane crash during a training mission and experiencing a near 
drowning.

VA regulation provides that in order to establish a claim of 
service connection for PTSD, there must be a clear diagnosis 
of the disability, credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  
38 C.F.R. § 3.304(f).  

In the instant case, the diagnosis of PTSD appears to be 
based on the unverified stressor that the veteran witnessed a 
plane crash and the deaths of fellow battalion members.  As 
noted above, while it has been verified that the veteran was 
assigned to the 2nd Bn, 75th Inf (RGR) and was on a mission in 
which a plane crashed killing fellow battalion members, it 
has not been verified that the veteran actually witnessed 
this incident or the deaths.  Although the June 1996 VA 
examination report adequately portrays the plane crash 
stressor as verified by VA, the diagnosis given in 
conjunction with this examination is not PTSD, but severe 
PTSD features.  

In the case of Cohen v. Brown, 10 Vet. App. 128, 150 (1997), 
the Court reiterated the requirement that a diagnosis of PTSD 
be based on specific asserted stressors that have been 
corroborated.  In this case, the specific corroborated 
stressor is that members of the veteran's battalion (some of 
which he knew) were killed in a plane crash, not that the 
veteran witnessed this tragic event.  As such, additional 
development is required in order to obtain a medical opinion 
as to whether the stressor as corroborated by VA is a 
sufficient stressor that warrants the diagnosis of PTSD.  
Also, as previously noted, the veteran should also be given 
one more opportunity to submit additional evidence in regard 
to the claimed stressor of experiencing a near drowning 
during a training exercise.

Frostbite of the Right Hand

The veteran's claim of service connection for residuals of 
frostbite of the right hand is well grounded in light of his 
contention that he was treated for frostbite of his right 
trigger finger in service, has continued to experience 
residuals of frostbite in cold weather.  Furthermore, he was 
diagnosed in 1996 as having residuals of frostbite, right 
index finger.  See Savage v. Gober, 10 Vet. App. 488 (1997). 

With respect to this claim, the veteran specifically asserts 
that he was treated for frostbite in service in 1982 during 
training exercises in Minnesota.  He said that he was put on 
a physical profile at this time and was never again sent to 
the field.  He said that this treatment should be medically 
documented.  A review of the available service medical 
records does not show treatment for frostbite.  However, 
these service medical records appear to be incomplete in 
light of the absence of the veteran's separation examination 
report.  In fulfillment of VA's duty to assist the veteran 
with this plausible claim, another attempt should be made to 
locate these missing service medical records.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  In this regard, the 
veteran should be asked to provide specific information as to 
the name and location of the facility that he trained at in 
Minnesota and the specific date.  This is particularly 
important since the available service medical records and the 
veteran's personnel record (DA Form 2-1) do not show that he 
served in Minnesota in 1982. 

It should also be pointed out that a November 1995 VA 
progress note reflects the veteran's request for a letter 
supporting his appeal of social security benefits.  While the 
veteran has not indicated that there are social security 
records that are relevant to his claim, the Board finds that 
the potential social security records may provide information 
in regard to his claims of service connection for a low back 
disability, PTSD, and residuals of frostbite of the right 
hand.  Since these issues are being remanded, these records 
should be obtained.  Murincsak, supra; Cohen v. Brown, 10 
Vet. App. 128, 151 (1997).  

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1. The veteran should be asked again to 
provide the medical records regarding 
postservice treatment for his back, or to 
complete an authorization of release form 
in accordance with 38 C.F.R. § 3.159 
(1998) authorizing the RO to obtain these 
records.  The veteran should also provide 
as much detail as possible concerning his 
claimed frostbite injury while on a 
training exercise in Minnesota in 1982, 
including the dates and name and location 
of the facility.  

2. The RO should make another attempt to 
secure any additional service medical 
records through official channels.  
Specific effort should be made to obtain 
any records concerning his training in 
Minnesota in 1982 and  the report of his 
separation examination, if conducted.

3.  The veteran should be given the 
opportunity to contact his former fellow 
servicemen who witnessed the near 
drowning incident and request that they 
corroborate this incident such as by 
submitting a written statement.  If any 
additional evidence is submitted to the 
RO in regard to this alleged stressor, 
the RO should make a new determination as 
to whether this stressor has been 
sufficiently corroborated by the 
evidence.



4.  The RO should contact the Social 
Security Administration and request of a 
copy of the veteran's application for 
social security benefits and all 
associated records.

5.  Upon completion of the above actions, 
the veteran should be afforded another VA 
psychiatric examination.  The purpose of 
this examination is to determine whether 
the verified stressor(s) in this case 
is(are) sufficient to support a diagnoses 
of PTSD.  Such stressor(s) include(s), at 
this time, being informed of the deaths 
of six fellow battalion members in a 
plane crash while serving on the same 
mission as the deceased - without 
actually having seen the crash and 
deaths.  Any additional stressors which 
may be verified by the RO, on the basis 
of additional evidence received, such as 
the veteran's claim of near drowning, 
should be added to the list for the 
examiner's consideration.  In determining 
whether or not the veteran has PTSD due 
to an inservice stressor, the examiner is 
hereby notified that only the verified 
history detailed in the reports provided 
by ESG and/or RO may be relied upon.  The 
claims folder and a copy of this Remand 
must be made available to the examiner 
prior to the examination in order that he 
or she may review pertinent aspects of 
the veteran's service and medical 
history.  The examination report should 
reflect review of pertinent material in 
the claims folder and include the 
complete rationale for all opinions 
expressed.  All special studies or tests, 
to include psychological testing and 
evaluation, such as the Mississippi Scale 
for Combat-Related post- traumatic stress 
disorders, should be accomplished if 
necessary. 


6.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the nature and etiology of any 
current back disorder and whether there 
is a relationship between his current 
back disability and events of service.  
In this regard, the examiner should be 
asked to review the veteran's claims file 
and a copy of his Remand, examine the 
veteran, and opine as to whether it is at 
least as likely as not that the veteran's 
current back disability is related to 
service.  

7.  Thereafter, the RO should 
readjudicate the claims of service 
connection for PTSD, frostbite of the 
right finger and a low back disability.  
If any benefit sought by the veteran is 
denied, he and his representative should 
be issued a supplement statement of the 
case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
the governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 

